           Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 1 of 15



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11 YAEL RESPLER,                                        )   Case No.
                                                        )
12                        Plaintiff,                    )
                                                        )
13                                                      )   COMPLAINT FOR
                    vs.                                 )   VIOLATIONS OF THE
14                                                      )   FEDERAL SECURITIES LAWS
   THE MEET GROUP, INC., JEAN CLIFTON,                  )
15 GEOFFREY COOK, CHRISTOPHER                           )   JURY TRIAL DEMANDED
   FRALIC, SPENCER RHODES, KEITH                        )
16 RICHMAN, BEDI AJAY SINGH, and                        )
                                                        )
   JASON WHITT,                                         )
17
                                                        )
18                          Defendants.                 )
                                                        )
19                                                      )
                                                        )
20

21

22          Plaintiff Yael Respler (“Plaintiff”), on behalf of herself and all others similarly situated,
23 upon information and belief, including an examination and inquiry conducted by and through her

24
     counsel, except as to those allegations pertaining to Plaintiff, which are alleged upon personal
25
     belief, alleges the following for her Complaint:
26
27

28
                                         -1-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 2 of 15




                                       NATURE OF THE ACTION
 1

 2          1.      This is an action brought by Plaintiff against The Meet Group, Inc. (“Meet Group” or

 3   the “Company”) and the members of Meet Group’s Board of Directors (the “Board” or the

 4   “Individual Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities
 5
     Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and
 6
     Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a
 7
     proposed transaction, pursuant to which Meet Group will be acquired by NCG - NUCOM GROUP
 8
     SE (“NuCom”), a European stock corporation jointly held by ProSiebenSat.1 Media SE
 9

10   (“ProSieben”) and General Atlantic Coöperatif U.A. (“General Atlantic”), through NuCom’s

11   platform company Parship Group, GmbH (“Parship”), Parship’s wholly owned subsidiary
12   eHarmony Holding, Inc. (“Buyer”) and Holly Merger Sub, Inc. (“Merger Sub” and together with
13
     NuCom, ProSieben, General Atlantic, Parship and Buyer, the “Buyer Parties”) (the “Proposed
14
     Transaction”).
15
            2.      On March 5, 2020, Meet Group and the Buyer Parties issued a joint press release
16

17   announcing that they had entered into an Agreement and Plan of Merger dated March 5, 2020 (the

18   “Merger Agreement”) to sell Meet Group to the Buyer Parties. Under the terms of the Merger

19   Agreement, each holder of Meet Group common stock will receive $6.30 in cash for each share of
20   Meet Group common stock they own (the “Merger Consideration”). The Proposed Transaction is
21
     valued at approximately $500 million.
22
            3.      On April 22, 2020, Meet Group filed a Schedule 14A Definitive Proxy Statement
23
     (the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that Meet Group
24

25 stockholders vote in favor of the Proposed Transaction, omits or misrepresents material information

26 concerning, among other things: (i) the data and inputs underlying the financial valuation analyses
27 that support the fairness opinion provided by the Company’s financial advisor, BofA Securities, Inc.

28
                                           -2-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 3 of 15




     (“BofA Securities”); and (ii) BofA Securities’ and Company insiders’ potential conflicts of interest.
 1

 2 Defendants authorized the issuance of the false and misleading Proxy Statement in violation of

 3 Sections 14(a) and 20(a) of the Exchange Act.

 4           4.      In short, unless remedied, Meet Group’s public stockholders will be irreparably
 5
     harmed because the Proxy Statement’s material misrepresentations and omissions prevent them
 6
     from making a sufficiently informed voting or appraisal decision on the Proposed Transaction.
 7
     Plaintiff seeks to enjoin the stockholder vote on the Proposed Transaction unless and until such
 8
     Exchange Act violations are cured.
 9

10                                     JURISDICTION AND VENUE

11           5.      This Court has jurisdiction over the claims asserted herein for violations of Sections
12 14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder pursuant to Section 27

13
     of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question jurisdiction).
14
             6.      The Court has jurisdiction over defendants because each defendant is either a
15
     corporation that conducts business in and maintains operations in this District, or is an individual
16

17 who has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by

18 this Court permissible under traditional notions of fair play and substantial justice.
19           7.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §
20 78aa, as well as under 28 U.S.C. § 1391 because: (i) the Company maintains and operates an office

21
     in San Francisco, which is located in this District; and (ii) defendants have received substantial
22
     compensation in this District by doing business here and engaging in numerous activities that had
23
     an effect in this District.
24

25                                              THE PARTIES

26           8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

27 Meet Group.

28
                                            -3-
                  COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 4 of 15




              9.      Defendant Meet Group is a Delaware corporation, with its principal executive offices
 1

 2 located at 100 Union Square Drive, New Hope, Pennsylvania 18938 and an office located at 848

 3 Battery St, San Francisco, California 94111. The Company is a leading provider of interactive live-

 4 streaming solutions. Meet Group’s common stock trades on the NASDAQ Global Select Market

 5
     under the ticker symbol “MEET.”
 6
              10.     Defendant Jean Clifton (“Clifton”) has been a director of the Company since June
 7
     2013.
 8
              11.     Defendant Geoffrey Cook (“Cook”) has been Chief Executive Officer (“CEO”) of
 9

10 the Company since March 2013 and a director of the Company since November 2011. Defendant

11 Cook previously served as Chief Operating Officer of the Company from November 2011 until

12 March 2013.

13
              12.     Defendant Christopher Fralic (“Fralic”) has been a director of the Company since
14
     February 2017.
15
              13.     Defendant Spencer Rhodes (“Rhodes”) has been Chairman of the Board since July
16

17 2016 and a director of the Company since April 2013.

18            14.     Defendant Keith Richman (“Richman”) has been a director of the Company since

19 December 2019.

20            15.     Defendant Bedi Ajay Singh (“Singh”) has been a director of the Company since
21
     September 2017.
22
              16.     Defendant Jason Whitt (“Whitt”) has been a director of the Company since August
23
     2014.
24

25            17.     Defendants identified in paragraphs 10-16 are referred to herein as the “Board” or

26 the “Individual Defendants.”
27

28
                                             -4-
                   COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 5 of 15




                                      OTHER RELEVANT ENTITIES
 1

 2          18.     ProSiebenSat.1 is a European mass media company headquartered in Unterföhring,

 3 Germany.

 4          19.     General Atlantic is a global growth equity firm with more than 150 investment
 5
     professionals based in New York, Amsterdam, Beijing, Greenwich, Hong Kong, Jakarta, London,
 6
     Mexico City, Mumbai, Munich, Palo Alto, São Paulo, Shanghai, and Singapore.
 7
            20.     NuCom is a European stock corporation and jointly-held company of ProSiebenSat.1
 8
     and General Atlantic.
 9

10          21.     Parship, a portfolio company of NuCom, operates a platform of matchmaking

11 brands, including Parship, Elite Partner and eHarmony.

12          22.     Buyer is a Delaware corporation and a wholly-owned subsidiary of Parship.
13
            23.     Merger Sub is a Delaware corporation and a wholly owned subsidiary of Buyer.
14

15                                 SUBSTANTIVE ALLEGATIONS

16 Background of the Company

17          24.     Incorporated in Delaware and headquartered in New Hope, Pennsylvania, Meet
18
     Group leverages a powerful live video platform (“Live”), empowering its global community to
19
     forge meaningful connections. The Company’s primary applications are MeetMe, LOVOO, Skout,
20
     Tagged and Growlr. The Company operates location-based social networks for meeting new people
21
     — primarily on mobile platforms, including on iPhone, Android, iPad and other tablets — that
22

23 facilitate interactions among users and encourage users to connect, communicate and engage with

24 each other. Over the past three years Meet Group has transformed its business from an advertising-

25 based revenue model to one where the majority of revenue is derived from user pay monetization

26
     and subscriptions. The fastest-growing component of user pay monetization comes from in-app
27
     purchases, including virtual gifts associated with Live.
28
                                         -5-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 6 of 15




            25.    The Company first launched Live on the MeetMe app in early 2017, and, in October
 1

 2 2017, began to monetize the feature by enabling virtual gifting within live video broadcasts. During

 3 this time period, the Company also executed on its strategy of acquiring other properties — Skout,

 4 Inc. (“Skout”), Ifwe, Inc. (“if(we)”) and LOVOO GmbH (“LOVOO”) — where the Company

 5
     believed Live would fit naturally. Meet Group launched the monetized version of Live on the Skout
 6
     app in the fourth quarter of 2017, the Tagged app in the second quarter of 2018 and the LOVOO
 7
     app in the second quarter of 2018. The Company also continued to add features and enhancements
 8
     intended to drive video engagement and increase monetization across all of its apps, and intends to
 9

10 launch and monetize Live on the Growlr app — which it acquired in 2019 as part of its acquisition

11 of Initech LLC (“Initech”) — in 2020. Live has become the fastest-growing revenue product in

12 Company history.

13
            26.    On November 7, 2019, Meet Group announced its third quarter (“Q3”) financial
14
     results. Q3 2019 highlights included: (i) Total revenue of $52.6 million, up 15% from Q3 2018; (ii)
15
     GAAP net income of $3.0 million, or $0.04 per diluted share, compared with $1.3 million, or $0.02
16

17 per diluted share, in Q3 2018; (iii) Adjusted EBITDA of $11.0 million, compared with $8.7 million

18 in Q3 2018; and (iv) Non-GAAP net income of $10.1 million, or $0.13 per diluted share, compared
19 with $7.6 million, or $0.10 per diluted share, in Q3 2018.

20          27.    Defendant Cook commented on the results, stating:
21
            We had a strong third quarter and we are off to a good start in the fourth quarter . . . .
22          Our product strategy and execution contributed to growing revenue and adjusted
            EBITDA, resulting in record-high free cash flow in the third quarter that we used to
23          repurchase our stock. With the launch of Streamer Levels and one-on-one video chat,
            we are giving users even more reasons to engage in video. Just last week we further
24          expanded our product portfolio with the launch of NextDate, our new livestreaming
25          dating game. While early, in markets where NextDate is available, we’re seeing an
            approximately 20% increase in daily video users versus September, the month prior
26          to launch.

27          Video revenue for the third quarter grew approximately 85% from the prior year
            quarter to $20.3 million . . . . Global average revenue per daily active video user was
28
                                         -6-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 7 of 15




            $0.27 cents in the quarter, and across our apps we had an average of 829,000 daily
 1          video users (20% of our total mobile daily active users where video is available). We
 2          expect to grow video revenue in the fourth quarter by 10-16% sequentially as new
            products and features contribute to increasing user engagement. Video revenue in
 3          October exceeded video revenue in every month of the third quarter. Furthermore the
            Company expects November and December video revenue to continue to increase
 4          from October.
 5
            Advertising results for the quarter were also solid. Mobile ad revenue, which
 6          comprises approximately 90% of our total advertising revenue, grew year-over-year
            for the first time since the first quarter of 2017. We believe this progress sets the
 7          stage for continued positive momentum in the fourth quarter of 2019 and throughout
            2020.
 8
            In the third quarter we repurchased 3.4 million shares of our stock for $12 million,
 9
            directing 100% of our free cash flow in the quarter toward repurchases. Since
10          authorizing our share repurchase plan in June 2019, the Company has repurchased
            $17.7 million (4.8 million shares) through November 5, 2019. We expect to continue
11          to repurchase shares pursuant to our share repurchase program.
12          Looking to the fourth quarter and longer term, we believe we have compelling
            products that position us well for future growth. We remain confident that our
13
            product pipeline and capital allocation strategy will continue to deliver value to our
14          shareholders.

15 The Proposed Transaction

16          28.     On March 5, 2020, Meet Group issued a press release announcing the Proposed
17
     Transaction. The press release states, in relevant part:
18
            NEW HOPE, Pa.--The Meet Group, Inc. (NASDAQ: MEET), a leading portfolio of
19          mobile dating apps, today announced that it has entered into a definitive agreement
            to be acquired by ProSiebenSat.1`s and General Atlantic’s joint company NuCom
20          Group in an all cash transaction for $6.30 per fully diluted share representing an
            enterprise value of approximately $500 million. Together with NuCom Group’s
21
            portfolio company Parship Group, a matchmaking platform with its brands Parship,
22          Elite Partner and eharmony, The Meet Group will become an integral part of a global
            leader in the online dating and social entertainment sector.
23
            After careful and thorough review, and following consultation with The Meet
24          Group’s financial and legal advisors, the transaction was unanimously approved by
            The Meet Group’s board of directors. The purchase price represents a 30% and 43%
25
            premium to the unaffected 30 and 60 trading day volume weighted average price,
26          respectively, to The Meet Group’s common stock through December 13, 2019, the
            last trading day prior to published market speculation regarding a potential
27          transaction involving the company.
28
                                         -7-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 8 of 15




            “The Meet Group Board of Directors undertook a robust process, which culminated
 1          in a transaction that we believe will deliver certain and immediate value to our
 2          shareholders,” said Spencer Rhodes, Chairman of The Meet Group Board of
            Directors. “We are excited about this transaction and the significant benefits
 3          resulting from a combination with Parship Group,” said Geoff Cook, Chief
            Executive Officer of The Meet Group. “This transaction will allow us to tap new
 4          strategic growth opportunities by leveraging our video platform and
            ProSiebenSat.1’s experience with content and entertainment. What’s more, with this
 5
            transaction and the participation of both General Atlantic and ProSiebenSat.1, we
 6          will achieve a new level of financial scale and backing, which has the potential to
            further accelerate our growth.”
 7
            The Meet Group’s freemium dating brands, featuring its industry-leading video
 8          platform technology, will be combined with NuCom’s portfolio company Parship
            Group, which operates premium subscription dating brands including eharmony,
 9
            Parship and Elite Partner. The transaction will diversify the revenue streams of both
10          companies and increase their combined international footprint by broadening the
            companies’ user base.
11
            Max Conze, CEO, ProSiebenSat.1 Media SE: “The acquisition of The Meet Group is
12          one of ProSiebenSat.1’s largest transactions. It will significantly advance our
            ambition to create one of the leading global players in online dating and interactive
13
            live video. We believe the combination of these two successful and complementary
14          businesses will also create synergies within the ProSiebenSat.1 universe and
            accelerate the growth of our market share in the German live video apps sector.”
15          Tim Schiffers, CEO Parship Group: “Following a successful acquisition of
            eharmony, we have proven that we can manage new businesses and accelerate their
16          growth by combining the best of both worlds. We continue to consolidate our
17          position in the online dating market and extend our business model by adding social
            entertainment. I am looking forward to working with our new colleagues to solidify
18          our international footprint.”

19 Insiders’ Interests in the Proposed Transaction

20          29.     Meet Group insiders are the primary beneficiaries of the Proposed Transaction, not
21
     the Company’s public stockholders.       The Board and the Company’s executive officers are
22
     conflicted because they will have secured unique benefits for themselves from the Proposed
23
     Transaction not available to Plaintiff and the public stockholders of Meet Group.
24

25          30.     Notably, Meet Group insiders stand to reap substantial financial benefits for securing

26 the deal with Parship. Pursuant to the Merger Agreement, all outstanding options, performance-
27

28
                                         -8-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 9 of 15




     based stock units, and restricted stock awards, will vest and convert into the right to receive cash
 1

 2 payments.

 3          31.     Moreover, if they are terminated in connection with the Proposed Transaction, Meet

 4 Group’s named executive officers will receive substantial cash severance payments in the form of

 5
     golden parachute compensation as set forth in the following table:
 6

 7

 8

 9

10 The Proxy Statement Contains Material Misstatements or Omissions

11          32.     The defendants caused to be filed a materially incomplete and misleading Proxy
12 Statement with the SEC and disseminated it to Meet Group’s stockholders. The Proxy Statement

13
   misrepresents or omits material information that is necessary for the Company’s stockholders to
14
   make an informed decision whether to vote in favor of the Proposed Transaction or seek appraisal.
15
          33.    Specifically, as set forth below, the Proxy Statement fails to provide Company
16

17 stockholders with material information or provides them with materially misleading information

18 concerning: (i) the data and inputs underlying the financial valuation analyses that support the
19 fairness opinion provided by the Company’s financial advisor, BofA Securities; and (ii) BofA

20
     Securities’ and Company insiders’ potential conflicts of interest.
21
     Material Omissions Concerning BofA Securities’ Financial Analyses
22
            34.     The Proxy Statement omits material information regarding BofA Securities’
23
     financial analyses.
24

25          35.     The Proxy Statement describes BofA Securities’ fairness opinion and the various

26 valuation analyses it performed in support of its opinion. However, the description of BofA
27 Securities’ fairness opinion and analyses fails to include key inputs and assumptions underlying

28
                                         -9-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 10 of 15




     these analyses. Without this information, as described below, Meet Group’s public stockholders are
 1

 2 unable to fully understand these analyses and, thus, are unable to determine what weight, if any, to

 3 place on BofA Securities’ fairness opinion in determining whether to vote in favor of the Proposed

 4 Transaction or seek appraisal.

 5
            36.     With respect to BofA Securities’ Discounted Cash Flow Analysis, the Proxy
 6
     Statement fails to disclose: (i) the value of the Company’s net operating loss carryforwards; (ii) the
 7
     Company’s fiscal year 2024 estimated EBITDA; (iii) the terminal values for the Company; and (iv)
 8
     quantification of the inputs and assumptions underlying the discount rates ranging from 7.5% to
 9

10 10.0%.

11          37.     Without such undisclosed information, Meet Group stockholders cannot evaluate for
12 themselves whether the financial analyses performed by BofA Securities were based on reliable

13
     inputs and assumptions or whether they were prepared with an eye toward ensuring that a positive
14
     fairness opinion could be rendered in connection with the Proposed Transaction. In other words,
15
     full disclosure of the omissions identified above is required in order to ensure that stockholders can
16

17 fully evaluate the extent to which BofA Securities’ opinion and analyses should factor into their

18 decision whether to vote in favor of or against the Proposed Transaction or seek appraisal.
19          38.     The omission of this material information renders the statements in the “Opinion of
20 The Meet Group’s Financial Advisor” section of the Proxy Statement false and/or materially

21
     misleading in contravention of the Exchange Act.
22
   Material Omissions Concerning BofA Securities’ and Company Insiders’ Potential Conflicts of
23 Interest

24          39.     The Proxy Statement fails to disclose material information concerning the terms of
25
     engagements of the Company’s financial advisor.
26
            40.     According to the Proxy Statement, “[t]he Company has agreed to pay BofA
27
     Securities for its services in connection with the Merger an aggregate fee currently estimated to be
28
                                        - 10 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 11 of 15




     approximately $11 million, $1.5 million was payable upon delivery of its opinion and the remainder
 1

 2 of which is contingent upon consummation of the Merger.” Proxy Statement at 45. The Proxy

 3 Statement, however, fails to disclose how BofA Securities’ transaction fee, payable contingent upon

 4 the consummation of the Proposed Transaction, is calculated

 5
            41.     Full disclosure of investment banker compensation and all potential conflicts is
 6
     required due to the central role played by investment banks in the evaluation, exploration, selection,
 7
     and implementation of strategic alternatives.
 8
            42.     The Proxy Statement further fails to disclose material information concerning the
 9

10 potential conflicts of interest faced by Company insiders.

11          43.     For example, in the March 5, 2020 press release announcing the Proposed
12 Transaction, Tim Schiffers, CEO of Parship, commented: “I am looking forward to working with

13
     our new colleagues to solidify our international footprint.” The Proxy Statement, however, fails to
14
     disclose the specific details of all employment and retention-related discussions and negotiations
15
     that occurred between the Buyer Parties and Meet Group executive officers and directors, including
16

17 who participated in all such communications, when they occurred and their content. The Proxy

18 Statement further fails to disclose whether any of the Buyer Parties’ proposals or indications of
19 interest mentioned management retention, consulting arrangements, cash, stock and co-investment

20 opportunities, or equity participation in the combined company.

21
            44.     Communications regarding post-transaction employment and merger-related benefits
22
     during the negotiation of the underlying transaction must be disclosed to stockholders.          This
23
     information is necessary for stockholders to understand potential conflicts of interest of
24

25 management and the Board, as that information provides illumination concerning motivations that

26 would prevent fiduciaries from acting solely in the best interests of the Company’s stockholders.
27

28
                                        - 11 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 12 of 15




             45.    The omission of this material information renders the statements in the “Opinion of
 1

 2 The Meet Group’s Financial Advisor,” “Background of the Merger,” and “Interests of the

 3 Company’s Directors and Named Executive Officers in the Merger” sections of the Proxy

 4 Statement false and/or materially misleading in contravention of the Exchange Act.

 5
             46.    The Individual Defendants were aware of their duty to disclose the above-referenced
 6
     omitted information and acted negligently (if not deliberately) in failing to include this information
 7
     in the Proxy Statement. Absent disclosure of the foregoing material information prior to the
 8
     stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of Meet Group
 9

10 will be unable to make an informed voting or appraisal decision in connection with the Proposed

11 Transaction and are thus threatened with irreparable harm warranting the injunctive relief sought

12 herein.

13
                                            CLAIMS FOR RELIEF
14
                                                     COUNT I
15
                   Claims Against All Defendants for Violations of Section 14(a) of the
16                      Exchange Act and Rule 14a-9 Promulgated Thereunder
17           47.    Plaintiff repeats all previous allegations as if set forth in full.
18
             48.    During the relevant period, defendants disseminated the false and misleading Proxy
19
     Statement specified above, which failed to disclose material facts necessary to make the statements,
20
     in light of the circumstances under which they were made, not misleading in violation of Section
21

22 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

23           49.    By virtue of their positions within the Company, the defendants were aware of this

24 information and of their duty to disclose this information in the Proxy Statement. The Proxy

25 Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or

26
     omitted material facts, including material information about the data and inputs underlying the
27
     financial valuation analyses that support the fairness opinion provided by BofA Securities, and
28
                                        - 12 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 13 of 15




     BofA Securities’ and Company insiders’ potential conflicts of interest. The defendants were at least
 1

 2 negligent in filing the Proxy Statement with these materially false and misleading statements.

 3          50.     The omissions and false and misleading statements in the Proxy Statement are

 4 material in that a reasonable stockholder would consider them important in deciding how to vote on

 5
     the Proposed Transaction or seek to exercise their appraisal rights.
 6
            51.     By reason of the foregoing, the defendants have violated Section 14(a) of the
 7
     Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.
 8
            52.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is
 9

10 threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

11 relief is appropriate to ensure defendants’ misconduct is corrected.

12                                                  COUNT II
13                             Claims Against the Individual Defendants for
14                             Violations of Section 20(a) of the Exchange Act

15          53.     Plaintiff repeats all previous allegations as if set forth in full.

16          54.     The Individual Defendants acted as controlling persons of Meet Group within the
17 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

18
     officers and/or directors of Meet Group, and participation in and/or awareness of the Company’s
19
     operations and/or intimate knowledge of the false statements contained in the Proxy Statement filed
20
     with the SEC, they had the power to influence and control and did influence and control, directly or
21

22 indirectly, the decision-making of the Company, including the content and dissemination of the

23 various statements which Plaintiff contends are false and misleading.

24          55.     Each of the Individual Defendants was provided with or had unlimited access to
25 copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

26
     and/or shortly after these statements were issued and had the ability to prevent the issuance of the
27
     statements or cause the statements to be corrected.
28
                                        - 13 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 14 of 15




            56.     In particular, each of the Individual Defendants had direct and supervisory
 1

 2 involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

 3 the power to control or influence the particular transactions giving rise to the securities violations as

 4 alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

 5
     recommendation of each of the Individual Defendants to approve the Proposed Transaction. They
 6
     were, thus, directly involved in the making of the Proxy Statement.
 7
            57.     In addition, as the Proxy Statement sets forth at length, and as described herein, the
 8
     Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed
 9

10 Transaction. The Proxy Statement purports to describe the various issues and information that they

11 reviewed and considered—descriptions the Company directors had input into.

12          58.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of
13
     the Exchange Act.
14
            59.     As set forth above, the Individual Defendants had the ability to exercise control over
15
     and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-9,
16

17 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

18 as controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act.
19 As a direct and proximate result of defendants’ conduct, Meet Group’s stockholders will be

20 irreparably harmed.

21
                                          PRAYER FOR RELIEF
22
            WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including
23
     injunctive relief, in her favor on behalf of Meet Group, and against defendants, as follows:
24

25          A.      Preliminarily and permanently enjoining defendants and all persons acting in concert

26                  with them from proceeding with, consummating, or closing the Proposed

27                  Transaction and any vote on the Proposed Transaction, unless and until defendants
28
                                          - 14 -
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:20-cv-02841-JSC Document 1 Filed 04/24/20 Page 15 of 15




                   disclose and disseminate the material information identified above to Meet Group
 1

 2                 stockholders;

 3         B.      In the event defendants consummate the Proposed Transaction, rescinding it and

 4                 setting it aside or awarding rescissory damages to Plaintiff;
 5
           C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,
 6
                   as well as SEC Rule 14a-9 promulgated thereunder;
 7
           D.      Awarding Plaintiff the costs of this action, including reasonable allowance for
 8
                   Plaintiff’s attorneys’ and experts’ fees; and
 9

10         E.      Granting such other and further relief as this Court may deem just and proper.

11                                            JURY DEMAND
12         Plaintiff demands a trial by jury on all claims and issues so triable.
13 Dated: April 24, 2020                                 WEISSLAW LLP
14                                                       Joel E. Elkins

15                                                       By: /s/ Joel E. Elkins

16                                                       Joel E. Elkins
                                                         9107 Wilshire Blvd., Suite 450
17                                                       Beverly Hills, CA 90210
18                                                       Telephone: 310/208-2800
                                                         Facsimile: 310/209-2348
19                                                               -and-
                                                         Richard A. Acocelli
20                                                       1500 Broadway, 16th Floor
                                                         New York, NY 10036
21                                                       Telephone: 212/682-3025
22                                                       Facsimile: 212/682-3010

23                                                       Attorneys for Plaintiff

24

25

26
27

28
                                         - 15 -
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
